SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH May, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (A free translation of the original in Portuguese) TAM S.A. Interim Financial Information March 31, 2011 and Review Report of Independent Auditors Contents Review report of independent accoutants 3 Balance sheet 5 Income statements 7 Statements of comprehensive income 8 Statement of changes in equity 9 Statements of cash flow 11 Statements of value added 12 Notes to the interim financial information 13 - 59 Coments of performance 60 TAM S.A. Review report of independent Accountants Period ended March 31, 2011 Report on Review of Quarterly Information To the Board of Directors and Shareholders TAM S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of TAM S.A., included in the Quarterly Information (ITR) Form for the quarter ended March 31, 2011, comprising the balance sheet and the statements of income, comprehensive income, changes in equity and cash flows, for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with accounting standard CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). 3 TAM S.A. Review report of independent Accountants Period ended March 31, 2011 Other matters Interim statements of value added We have also reviewed the parent company and consolidated interim statements of value added for the quarter ended March 31, 2011, which are required to be presented in accordance with standards issued by the Brazilian Securities Commission (CVM) applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which does not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in relation to the parent company and consolidated interim accounting information taken as a whole. São Paulo, May 13, 2011. PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Carlos Alberto de Sousa Contador CRC 1RJ 056561/O-0 "S" SP 4 TAM S.A. Balance Sheet ( In thousands of reais, unless otherwise indicated ) Parent Company Assets Note March 31, 2011 December 31, 2010 Liabilities and equity Note March 31, 2011 December 31, 2010 (unaudited) (unaudited) Current assets Current liabilities Cash and cash equivalents 6 31,394 113,913 Accounts payable 22 Financial assets at fair value through profit and loss 4.2 246,868 125,905 Financial liabilities 14 172,358 347,800 Accounts receivable 2,000 Salaries and social charges 3,382 2,848 Dividends receivable 140,125 141,103 Taxes, charges and contributions 11,900 12,036 Taxes recoverable 44,381 42,790 Dividends payable 152,046 152,046 Related parties 10 2,038 Other current liabilities 2,223 19 Other current assets 149 343 341,909 514,771 464,955 426,054 Non-current assets Non-current liabilities Deferred income tax and social contribution 9 22,021 15,531 Financial liabilities 14 166,535 Related parties 10 17,054 16,504 Provisions for contingencies 62 30 Judicial deposits 329 174 Related parties 10 15 Investments in subsidiaries 11 2,561,278 2,478,464 Other non-current liabilities 13 13 166,625 43 2,600,682 2,510,673 Total liabilities 508,534 514,814 Equity Capital and reserves Share capital 819,892 819,892 Capital reserve 129,108 120,605 Profit reserve 895,592 895,592 Carrying value adjustment 584,814 585,824 Retained earnings 127,697 Total equity 2,557,103 2,421,913 Total assets Total liabilities and equity The accompanying notes are an integral part of this interim financial information. 5 TAM S.A. Balance Sheet ( In thousands of reais, unless otherwise indicated ) Consolidated Assets Note March 31, 2011 December 31, 2010 Liabilities and equity Note March 31, 2011 December 31, 2010 (unaudited) (unaudited) Current assets Current liabilities Cash and cash equivalents 6 564,286 1,012,220 Suppliers 565,736 522,364 Financial assets at fair value through profit and loss 4.2 1,325,691 1,407,698 Financial liabilities 14 1,446,236 1,572,093 Trade accounts receivable 7 1,897,263 1,556,781 Salaries and social charges 517,316 466,831 Inventories 208,699 198,760 Deferred income 15 1,724,907 1,801,181 Taxes recoverable 39,017 57,557 Taxes, charges and contributions 310,802 308,189 Income tax and social contribution recoverable 68,973 18,424 Income tax and social contribution payable 14,339 Prepaid expenses 139,522 162,788 Dividends payable 152,293 152,293 Derivative financial instruments 17 34,091 9,895 Derivative financial instruments 17 6,136 20,574 Other receivables 80,076 81,234 Other current liabilities 16 185,470 135,659 4,357,618 4,505,357 4,908,896 4,993,523 Non-current assets Non-current liabilities Restricted cash 41,669 98,305 Financial liabilities 14 5,693,577 5,786,848 Financial assets – securities issued by banks 8 151,083 50,280 Derivative financial instruments 17 755 15,286 Deposits in guarantee 49,805 51,778 Deferred income 15 61,849 66,420 Prepaid aircraft maintenance 426,632 410,306 Provisions 18 205,808 204,271 Other non-current assets 10,675 20,595 Refinanced taxes payable under Fiscal Recovery Program 412,058 416,675 Derivative financial instruments 17 13,928 6,568 Deferred income tax and social contribution 9 213,426 111,178 Property, plant and equipment 12 8,863,429 8,711,850 Other non-current liabilities 16 304,623 237,471 Intangible assets 13 645,939 604,024 6,892,096 6.838.149 10,203,160 9,953,706 Total liabilities 11,800,992 11,831.672 Equity Capital and reserves attributable to equity shareholders of TAM S.A. Share capital 819,892 819,892 Capital reserve 129,108 120,605 Profit reserve 895,592 895,592 Carrying value adjustment 584,814 585,824 Retained earnings 127,697 2,557,103 2,421,913 Non-controlling interest 202,683 205,478 Total equity 2,759,786 2,627,391 Total assets Total liabilities and equity The accompanying notes are an integral part of this interim financial information. 6 TAM S.A. Income Statements (unaudited) Quarter ended March 31, 2011 and 2010 (In thousands of reais, unless otherwise indicated) Parent Company Consolidated Note March 31, 2011 March 31, 2010 March 31, 2011 March 31, (Adjusted(*)) Revenue 20 3,042,529 2,603,844 Costs and operating expenses 21 (8,635) (696) (2,932,309) (2,527,033) Equity share of results of investees 140,156 (78,824) Operating profit / (loss) before movements in fair value of fuel derivatives 131,523 (79,520) 110,220 76,811 Movements in fair value of fuel derivatives 55,772 (10,394) Operating profit/(loss) 131,523 (79,520) 165,992 66,417 Finance income 23 6,502 9,487 252,418 516,288 Finance costs 23 (15,695) (10,567) (167,864) (679,295) Profit / (loss) before income tax and social contribution 122,330 (80,600) 250,546 (96,590) Income tax and social contribution 24 6,490 9,666 (102,464) 27,442 Profit / (loss) for the period 128,820 (70,934) 148,082 (69,148) Attributable to Equity shareholders of TAM S.A. 128,820 (70,934) Non-controlling interest 19,262 1,786 Earnings / (loss) per share (common and preferred) – in R$ Basic 25 0.83 (0.47) Diluted 25 0.82 (0.47) The accompanying notes are an integral part of this interim financial information. (*) See note 3. 7 TAM S.A. Statements of Comprehensive Income (unaudited) Quarter ended March 31, 2011 and 2010 (In thousands of reais, unless otherwise indicated) Parent company Consolidated March 31, March 31, March 31, 2011 March 31, (Adjusted(*)) Profit / (loss) for the period 128,820 (70,934) 148,082 (69,148) Other comprehensive income Currency translation gain/(loss) net of tax. (651) 3,737 (651) 3,737 Other comprehensive income (651) 3,737 (651) 3,737 Total comprehensive income / (loss) for the period 128,169 (67,197) 147,431 (65,411) Attributable to Equity shareholders of TAM S.A. 128,169 (67,197) Non-controlling interest 19,262 1,786 The accompanying notes are an integral part of this interim financial information. (*) See note 3. 8 TAM S.A. Statement of changes in equity (unaudited) Quarter ended March 31, 2011 and 2010 (In thousands of reais, unless otherwise indicated) Attributable to equity shareholders of TAM Capital reserve Profit reserve Capital share Share premium Treasury shares Stock option plan Legal Profit retention Revaluation reserve Carrying value adjustment Accumulated deficit Total Non-controlling interest Total At January 1, 2010 – as originaly presented 675,497 74,946 (11,370) 35,668 49,134 116,504 (16,796) (428,577) 495,006 3,408 498,414 Changes of accounting practices effects - (Note 3) 353,007 (116,504) 130,542 428,577 795,622 795,622 At January 1, 2010 - adjusted 675,497 74,946 (11,370) 35,668 49,134 353,007 113,746 1,290,628 3,408 1,294,036 Loss for the period (70,394) (70,394) 1,786 (69,148) Other comprehensive income Foreign exchange loss of foreign operations - net of tax 3,737 3,737 3,737 Total of comprehensive income 3,737 (70,394) (67,197) 1,786 (65,411) Transactions with owners Stock option plan 8,199 8,199 8,199 Sale of treasury shares 4,254 (1,624) 2,630 2,630 Capital gain on sale of equity interest in subsidiary 489,115 489,115 179,947 669,062 Total of transactions with owners 4,254 8,199 489,115 (1,624) 499,944 179,947 679,891 Others 198 198 At March 31, 2010 675,497 74,946 (7,116) 43,867 49,134 353,007 606,598 (72,558) 1,723,375 185,339 1,908,714 The accompanying notes are an integral part of this interim financial information. 9 TAM S.A. Statement of changes in equity (unaudited) Quarter ended March 31, 2011 (In thousands of reais, unless otherwise indicated ) Attributable to equity shareholders of TAM Capital reserve Profit reserve Capital share Share premium Treasury shares Stock option plan Legal Profit retention Carrying value adjustment Retained earnings Total Non-controlling interest Total At January 1, 2011 819,892 74,946 (6,008) 51,667 81,005 814,587 585,824 2,421,913 205,478 2,627,391 Profit for the period 128,820 128,820 19,262 148,082 Other comprehensive income Foreign exchange loss of foreign operations - net of tax (651) (651) (651) Total of comprehensive income (651) 128,820 128,169 19,262 147,431 Transactions with owners Realization of revaluation reserve (359) 359 Dividends by Multiplus (22,023) (22,023) Stock option plan 4,069 4,069 4,069 Treasury shares 4,434 (1,482) 2,952 2,952 Total of transactions with owners 4,434 4,069 (359) (1,123) 7,021 (22,023) (15,002) Others (34) (34) At March 31, 2011 819,892 74,946 (1,574) 55,736 81,005 814,587 584,814 127,697 2,557,103 202,683 2,759,786 The accompanying notes are an integral part of this interim financial information. 10 TAM S.A. Statements of cash flows Quarter ended March 31, 2011 and 2010 (unaudited) (In thousands of reais, unless otherwise indicated ) Parent Company Consolidated Note March 31, 2011 March 31, 2010 March 31, 2011 March 31, 2010 Cash flows generated from (used in) operating activities 26 (126,292) 76,505 81,301 (292,749) Taxes paid (76,090) (1,078) Interest paid (18,276) (21,816) (110,216) (75,214) Net cash generated from(used in) operating activities Cash flows from investing activities Restricted cash withdrawal (10,000) Investments in restricted cash 56,636 41,744 Cash paid on acquisition of Pantanal, net of cash acquired (9,545) Dividends and interest on own capital received 59,138 Proceeds from sale of property, plant and equipment 795 6,316 Purchases of property, plant and equipment (21,901) (10,275) Purchases of intangible assets (41) (25,837) (28,405) Deposits in guarantee Reimbursements 3,813 5,271 Deposits made (2,909) Pre delivery payments Reimbursements 16,335 28,619 Payments (136,265) (19,906) Net cash generated from (used in) investing activities Cash flows from financing activities Repurchase / sale of treasury shares 2,952 2,952 2,630 Net cash received in public offering of shares of subsidiary Multiplus 657,049 Dividends paid – TAM S.A. (24,973) (24,973) Dividends paid and interest on capital paid to non-controlling shareholders of Multiplus (22,023) Short and long-term borrowings Repayment (13,206) (9,256) Capital element of finance leases (201,319) (126,424) Net cash generated from (used in) financing activities Net increase (decrease) in cash and cash equivalents (82,519) 19,716 (447,934) 143,804 Cash and cash equivalents at beginning of the year 113,913 131,952 1,012,220 1,075,172 Cash and cash equivalents at end of the period 31,394 151,668 564,286 1,218,976 Supplementary information on cash flows: Non cash investing and financing activities Acquisition of aircraft under finance leases 154,576 257,661 Acquisition of PPE under financial 2,402 Acquisition of other PPE 3,372 Financing obtained for direct payment to suppliers 28,713 The accompanying notes are an integral part of this interim financial information. 11 TAM S.A. Statements of added value Quarter ended March 31, 2011 and 2010 (unaudited) (In thousands of reais, unless otherwise indicated) Parent Company Consolidated Note March 31, 2011 March 31, 2010 March 31, 2011 March 31, 2010 Revenues Sales of services 20 3,170,799 2,708,608 Other revenues 8 32,722 (13,623) Allowance for doubtful accounts 2,600 12,298 8 3,206,121 2,707,283 Inputs acquired from third parties Costs of services (1,233) (280) (1,186,591) Materials, electricity, outsourced services and other (2,326) (322) (641,643) (442,262) (3,559) (602) (1,828,234) (1,536,977) Gross value added (3,551) (602) 1,377,887 1,170,306 Deductions Impairment (5,228) Depreciation and amortization 21 (169,949) (180,063) Net added value generated by the Company (3,551) (602) 1,202,710 990,243 Value added received through transfer Equity share of the results of investees 140,156 (78,824) Financial income 23 6,502 9,487 252,418 516,288 Total added value to distribute (absorb) 143,107 (69,939) 1,455,128 1,506,531 Distribution of value added 143,107 (69,939) 1,455,128 1,506,531 Personnel and payroll charges Direct compensation 4,550 74 468,372 374,207 Benefits 2 50,173 37,809 FGTS – Employee Government Severance Fund 113 34,240 26,035 Taxes, fees and contributions Federal (6,151) (9,666) 483,300 299,561 State 8,074 6,101 Municipal 78 19 12,910 7,166 Creditors Rentals 102,825 124,420 Financial expenses 15,695 10,568 147,152 700,380 Remuneration of shareholders Profit / (loss) for the period 128,820 (70,934) 128,820 (70,934) Non-controlling interests 19,262 1,786 The accompanying notes are an integral part of this interim financial information. 12 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) 1 General Information TAM S.A ("TAM" or the "Company") was incorporated on May 12, 1997, to invest in companies which carry out air transportation activities. The Company wholly owns TAM Linhas Aéreas S.A. ("TLA"), a company that operates in the transportation of passengers and cargo in Brazil and on international routes, and also owns 94.98% of Transportes Aéreos del Mercosur S.A. ("TAM Airlines"), an airline headquartered in Assunción, Paraguay, which operates in Paraguay, Argentina, Brazil, Chile, Uruguay and Bolivia. TAM is incorporated and domiciled in Brazil and its registered office is in Av. Jurandir, 856, Lote 4, 1st floor, São Paulo, SP. On July 15, 2005, the Company concluded a public offering of shares on the São Paulo Stock Exchange – BOVESPA. On March 10, 2006 the Company made an additional public offering – this time on the BM&F – Bolsa de Valores, Mercadorias e Futuros (BM&F Bovespa) and the New York Stock Exchange – NYSE (in the form of American Depositary Shares – ADS), which was concluded on April 6, 2006. The Company, through its subsidiary TLA, controls the companies TAM Capital Inc, (“TAM Capital”), TAM Capital Inc, 2 (“TAM Capital 2”), TAM Financial Services 1 Limited (“TAM Financial 1”) and TAM Financial Services 2 Limited (“TAM Financial 2”), all headquartered in the Cayman Islands, whose main activities involve aircraft acquisition and financing and issuance of debt. Debt issued by these wholly-owned companies is wholly and unconditionally guaranteed by TAM. TLA also controls the company TAM Viagens e Turismo Ltda. (“Fidelidade”) , whose corporate purpose is to carry out the activities of a travel and tourism agency, under the name TAM Viagens. The Company controls TP Participações Ltda. which on July 20, 2009, changed its name to TP Franchising Ltda. (“TP Franchising”) and modified its corporate purpose to the development of franchises. In the Extraordinary General Meeting (AGE) held on October 28, 2009, it was approved the change of the name of Q.X.S.P.E. Empreendimentos e Participações S.A. to Multiplus S.A. (“Multiplus”). Multiplus’s main activity is the development and management of customer loyalty programs. A public offering of shares of this subsidiary was concluded on February 5, 2010. Since March 15, 2010, the date on which its purchase was approved, the Company controls Pantanal Linhas Aéreas S.A. – “Pantanal”, which was the date ANAC – the National Agency of Civil Aviation approved the purchase. Pantanal is currently under bankruptcy protection. On July 13, 2010, TLA acquired TAM Milor which was the holder of the brand “TAM” and other related brands (“TAM” Brands) which are used by the Company, by TLA and other related companies. On March 1, 2011, the Company legally merged its subsidiary TAM Milor into the Company. On January 18, 2011, the Company published a significant event, informing that TAM S.A. and LAN Airlines S.A. had signed two agreements named Implementation Agreement and Exchange Offer Agreement , regulating the final terms and conditions for the association contemplated in the Memorandum of Understanding entered into on August 13, 2010. The agreements define the new structure that will be formed by the association of the two companies for formation of the Group LATAM Airlines S.A., as well as the form of corporate management that will coordinate this new structure. The operation agreed between the parties depends on the approval of proper authorities from Brazil and Chile. On March 29, 2011, the Company and TRIP Linhas Aéreas S/A. signed a Term Sheet, with no binding effect, in order to identify possible opportunities for strengthening and expanding their businesses through the development of a strategic alliance complementary to the existing Codeshare Agreement. Pursuant to the Term Sheet signed, if and when binding documents are executed, and after metting conditions precedents that may be mutually agreed (including the approval by the applicable authorities), TAM may ultimately acquire a non-controlling interest in TRIP representing 31% of its total capital comprised by 25% of its voting capital and the remaining interest through non-voting preferred shares. This consolidated interim financial information, of TAM and its subsidiaries was approved by the Board of Executive Officers on May 13, 2011. 13 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) 2 Significant accounting policies The interim financial statements have been prepared in accordance with practices adopted in Brazil issued by Accounting Pronouncements Committee (CPC), Brazilian Securities Commission (CVM) regulation and International Financial Reporting Standards (“IFRSs”) issued by the International Accounting Standards Board - IASB. Accounting practices adopted in Brazil comprise those included in the Brazilian Corporate Law and the Pronouncements, Guidance and Interpretations issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities Commission (CVM). The principal accounting policies applied in the preparation of these interim financial statements are consistent with those of the annual financial statements for the year ended December 31, 2010 and have been applied consistently in all periods presented. The notes below, showed no significant change in the period ended March 31, 2011 in relation for the year ended December 31, 2010. In the annual financial statement of December 31, 2010 these notes are located as follows: Note Significant accounting policies 2 Critical accounting estimates and judgments 3 Inventories 10 Deposits in guarantee 12 Prepaid aircraft maintenance 14 Refinanced taxes payable under Fiscal Recovery Program 23 Share premium 25 (i) Stock option 25 (iii) Legal reserve 26 Carrying value adjustments 27 2.1 Basis of consolidation and investments in subsidiaries (a) Consolidated financial statements The main accounting practices adopted in the preparation of these financial statements are as follows. (i) Subsidiaries The consolidated financial statements include the financial statements of TAM and its subsidiaries, including special purpose entities. Control is obtained when the Company has the power to govern the financial and operating policies, as a result of holding more than half of the voting rights. The existence and the effect of potential voting rights, currently exercisable or convertible, are taken into account to assess whether TAM controls another entity. Subsidiaries are fully consolidated as from the date when control is transferred to TAM and are no longer consolidated as from the date when such control ceases. The results of subsidiaries acquired during the year are included in the consolidated statements of income and of comprehensive income as from the actual acquisition date. The comprehensive income balance is attributable to the Company’s owners and to non-controlling interests, even if results in a negative balance of these interests. When necessary, the financial statements of subsidiaries are adjusted to conform their accounting policies to those established by the Company. Intercompany transactions and balances and unrealized gains are eliminated. Unrealized losses are also eliminated, although they are considered as an indicator of impairment of the transferred asset. (ii) Transactions and non-controlling interests 14 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) In the consolidated financial statements, any changes in the Company’s interests in subsidiaries that do not result in loss of the Company’s control over subsidiaries are recorded as capital transactions. The account balances of the Company’s interests and non-controlling interests are adjusted to reflect changes in their interests in subsidiaries. The difference between the fair value of consideration paid or received is recorded directly in equity and attributed to the Company's owners. When the Company ceases to have control, any retained interest in the entity is remeasured to its fair value, and any change in the carrying amount is recognized in profit or loss. The fair value is the initial carrying amount for subsequent recognition of the retained interest in an associate, a joint venture or a financial asset. Also, any amounts previously recognized in other comprehensive income related to that entity are recorded as if the Group had directly disposed of the related assets or liabilities. This means that the amounts previously recognized in other comprehensive income are reclassified to profit or loss. Non-controlling interests represent the portion of profit or loss and of equity of subsidiaries that is not held by TAM, and is recorded in a separate line item in the consolidated balance sheet. (iii) Companies included in the consolidated interim financial statements Ownership and voting power % Reporting date Ownership March 31, December 31, 2010 TLA 03.31.2011 Direct 100.00 100.00 TAM Viagens (i) 03.31.2011 Indirect 99.99 99.99 TAM Capital (i) 03.31.2011 Indirect 100.00 100.00 TAM Capital 2 (i) 03.31.2011 Indirect 100.00 100.00 TAM Financial 1 (i) 03.31.2011 Indirect 100.00 100.00 TAM Financial 2 (i) 03.31.2011 Indirect 100.00 100.00 Fundo Spitfire II ( exclusive investment fund ) (ii) 03.31.2011 Indirect 100.00 100.00 TP Franchising 03.31.2011 Direct 100.00 100.00 Mercosur 02.28.2011 Direct 94.98 94.98 Multiplus 03.31.2011 Direct 73.17 73.17 Pantanal 03.31.2011 Direct 100.00 100.00 TAM Milor (iii) 03.31.2011 100.00 (i) TAM's investments are held indirectly through TLA. (ii) TAM's investment is held 12% directly, 17% through TLA and 71% through Multiplus. (iii) TAM Milor was acquired July 2010. On March 1, 2011, the Company merged its subsidiary TAM Milor into the Company. (b) Individual financial statements In the Company’s individual financial statements, the financial information of subsidiaries is accounted for using the equity method. The same adjustments are made both in the individual financial statements and in the consolidated financial statements. 3. Adjustments applied retroactive by to the prior period interim financial statements consolidated As mentioned in Note 2.1 (a), in the annual financial statements at December 31, 2010, the Company changed the accounting policy related to revaluation of flight equipment revaluation in its consolidated financial statements, in order that the consolidated profit and equity are equal to those presented in the parent company’s individual financial statements since the Brazilian corporate law does not permit the revaluation of property, plant and equipment. The comparative information as of March 31, 2010 and for the quarter then ended presented herewith is being retroactively adjusted with respect to the one originally presented to reflect such change in accounting polices. 15 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) The effects of the retroactive adjustments at December 31, 2009 and March 31, 2010 are as follows: December 31, As originally presented Retrospective adjustment Adjusted Effects on equity of December 31, 2009 Revaluation reserve 116,504 (116,504) Retained earnings (accumulated deficit) and other reserves (296,995) 912,126 615,131 Total (180,491) 795,622 615,131 March 31, As originally presented Retrospective adjustment Adjusted Effects on profit or loss Operating expenses (2,507,587) (19,446) (2,527,033) Loss before income tax and social contribution (77,144) (19,446) (96,590) Income tax and social contribution 20,828 6,614 27,442 Loss for the period (56,316) (12,832) (69,148) Loss per share - Basic (0.39) (0.47) Loss per share - Diluted (0.39) (0.47) Effects on Statements of Comprehensive Income Profit for the period (56,316) (12,832) (69,148) Comprehensive income for the period (52,579) (12,832) (65,411) 4 Financial risk management 4.1 Financial risk management TAM's activities expose it to a variety of financial risks: market risk (including currency risk, interest rate risk and price risk), credit risk and liquidity risk. The Company has a formal Risk Management Policy that defines the rules to be followed and authorizes the Treasury Department to enter into derivative transactions in order to reduce the impact that possible fluctuations in fuel prices and foreign exchange and interest rates may have on its cash flows. The management of risk is monitored by the Risk Committee that is, responsible for, among other matters: · Decide on the increase in the hedge percentage levels, based on TAM strategic issues, and monitor the comparison between budgeted, TAM and market scenarios; · Manage and monitor the risk exposure; · Monitor the compliance with the financial risk; · Decide on the market risk exposure level; · Establish financial limits for all institutions authorized to carry out financial instruments derivatives transactions; · Monitor the performance of financial instruments derivatives transactions. 16 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) These derivatives are contracted in line with TAM's policies, considering liquidity, impact on cash flow and cost/benefit analysis of each position taken. The control over the use of derivatives includes ensuring that the rates in derivative contracts are compatible with market rates. The Company does not enter into transactions involving financial instruments, including derivative financial instruments, for with speculative purposes. 4.1.1 Market risks The Company is exposed to market risks arising from its normal business activities. These market risks principally relate to changes in interest rates, exchange rates or aviation kerosene (QAV), such variations can negatively affect its cash flows and future expenses. Market risk is the risk of a possible loss derived from variations in the prices of market prices (rates of exchange, interest rates, prices of commodities, or others) that may affect the Company’s cash flow or results. The Company entered into derivative contracts with the purpose of reducing the risks derived from variations in these factors. Policies and procedures have been implemented to evaluate these risks and to monitor the transactions with derivatives. The policies establish minimum and maximum levels of protection, and requires that counterparts have investment grade credit rating as condition for entering into the transactions. (a) Risks relating to variations in the price of jet fuel One of the most important financial risks of airlines if the volatility of fuel price. The QAV price is linked to the variation of the oil price in the international market. The Company has entered into derivative transactions in order to economically financial instruments derivatives itself against this risk. TAM's Risk Committee has established policies for achieving this. The policy establishes to carry out derivative transactions covering a maximum level of 60% of the fuel consumption projected for the following 24 months and minimum levels of 20% of the consumption projected for the first 12 months and 10% for the subsequent twelve months. Swaps, options, or a combination of these instruments, using market prices for crude oil, heating oil or jet fuel as the underlying may be used to achieve TAM’s aims. TAM protects itself against the volatility in its kerosene price by using derivatives based mainly on crude oil (West Texas Intermediate or "WTI"). The choice of this underlying item was based on studies that prove that the financial instruments derivatives of QAV based on WTI is, historically, highly effective, in addition to the high liquidity of the financial instruments referenced in WTI. At March 31, 2011 all contracted financial instruments are over the counter. The Company enters into derivative transactions only with counterparties classified by the main risk rating agencies ( Standard & Poors, Fitch and Moody’s ) as at a minimum investment grade. As the consumed volume of kerosene is not fully protected through derivatives, increases in the price of kerosene are not fully offset by the derivatives. In the same way, decreases in the price of kerosene will have positive impact for the Company, considering that they will not be fully offset by changes in the fair value of the derivatives. The aviation fuel consumed in the quarter ended March 31, 2011 and 2010 accounted for 35.8% and 31.5%, respectively, of the cost of services provided by the Company (Note 21). (a.1) Outstanding positions of derivatives The following table presents the percentages of anticipated consumption covered for the next 12 months after each date and the average strike price for the transactions outstanding as of each of those dates: March 31, 2011 December 31, 2010 % of coverage anticipated for the next 12 months 25% 25% Average strike price for outstanding derivatives US$ 87/bbl US$ 87/bbl Market price of WTI US$ 107/bbl US$ 89/bbl 17 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) The following table presents both the notional amount and fair value of outstanding derivatives as of each date broken down by maturity: Total At March 31, 2010 Notional amount – thousands of barrels 3,060 2,710 150 5,920 Fair value, net – R$ thousand 23,854 17,711 1,095 42,660 At December 31, 2010 Notional amount – thousands of barrels 3,985 2,710 150 6,845 Fair value, net – R$ thousand (9,791) (8,536) (182) (18,509) The distribution of fair value by counterparty credit rating on March 31, 2011 and December 31, 2010 is show below: Counterparties with external credit rating (Standard&Price, Moody´s or Fitch) Trading place March 31, 2011 Fair value of derivatives December 31, 2010 Fair value of derivatives AAA* Over the counter 1,107 (23,342) AA+, AA or AA-* Over the counter 24,518 3,671 A+, A or A-* Over the counter 15,503 274 41,128 (19,397) Fuel derivative asset – WTI 48,019 16,463 Fuel derivative liability - WTI (5,360) (34,972) Fuel derivative, net - WTI 42,659 (18,509) Foreign exchange derivatives – see (c ) below (1,531) (888) 41,128 19,397 (*) The ratings can be expressed both in the global scale and in local currency. Each agency has a slightly different way to present rating. The table above unifies the presentations in that what we believe is the most well known rating international scale. The Company monitors the concentration of financial instruments on a single counterparty. Internal policies require reporting of excessive concentrations to the Financial Risks Committee. On March 31, 2011 there was no counterparty with a concentration exceeding 1/3 of the notional amount of derivatives of WTI. Given the nature of the guarantee provided by the Company, the foreign exchange collar operation is concentrated in a single counterparty with, rating brAAA. The Company believes this concentration of risk is acceptable. (b) Exchange rate risk A significant portion of the operating costs and expenses, such as aircraft and engine maintenance services, aircraft lease payments and aircraft insurance, are denominated in U.S. dollars. The Company may enter into derivative contracts to protect against a possible appreciation or depreciation of the Real against the U.S. dollar. The notional amount and fair value of the foreign currency derivatives outstanding are presented below: At March 31, 2011 Notional amount – US$ 10,000 31,000 Fair value – R$ (2) (1.531) At December 31, 2010 Notional amount – US$ 31,000 Fair value – R$ (888) 18 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) (c) Interest rate risk TAM’s earnings are affected by changes in interest rates due to the impact these changes have on interest expense from variable-rate debt instruments, variable-rate lease contracts, and on interest income generated from its cash and short-term investment balances. To minimize possible impacts from interest rate fluctuations, TAM has adopted a policy of diversification, alternating between contracting fixed and variable rates (such as the London Interbank Offered Rate “LIBOR” and CDI - Certificate of Deposit Intermediate. The Company does not have financial instruments to hedge its cash flows against fluctuations in interest rates. (d) Sensitivity analysis Presented below is a sensitivity analysis of the financial instruments that demonstrates the impact of changes in financial instruments on the Company’s result and its shareholders’equity by considering: Increase and decrease of 10 percentage points in fuel prices, by keeping constant all the other variables; Increase and decrease of 10 percentage points in dollar exchange rate, with all other variables remaining steady; and I ncrease and decrease of one percentage point in interest rate, by keeping constant all the other variables. Fuel price: A hypothetical 10% increase/decrease in the price of WTI would lead to an increase/decrease of approximately US$ 50.9 million / US$ 8.8 million (equivalent to R$ 82,9 million / R$ 14.6 million at March 31, 2011) in the fair value of WTI derivatives. This increase/ decrease would directly affect the Company’s net income. In terms of cash flows, however, these changes in WTI price would be more than offset by a decrease/increase in the Company’s kerosene-type jet fuel costs. The cash payments for settling the derivatives are due at their respective maturities, distributed over 2011 until 2013. Exchange rate – U.S. Dollar: If there was a 10% depreciation/appreciation of the Brazilian against the U.S. dollar and all other variables remained constant, the financial result would have been approximately R$565 million / R$ 566 million, mainly as a result of foreign exchange gains/losses on the translation of U.S. dollar denominated trade receivables and U.S. dollar denominated financial assets at fair value through profit or loss, and foreign exchange losses/gains on the translation of U.S. dollar-denominated borrowings and finance leases. Interest rate – LIBOR and CDI: A hypothetical 100 basis point increase in foreign market (LIBOR) interest rates in the quarter ended March 31, 2011 would increase its aircraft rental and interest expense over a one year period by approximately US$25 million (equivalent to R$ 41 million). A hypothetical 100 basis point increase in domestic market (CDI) interest rates in the quarter ended March 31, 2011 would increase loan and financing interest expenses over a one year period by approximately R$ 9 million. 19 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) In addition to the sensitivity analysis above, the Company shall provide a sensitivity analysis of financial instruments, describing the risks that may cause material damage, directly or indirectly by considering the following elements, as determined by CVM Instruction n o 475/08: · The probable scenario is defined as the one expected by the Company Management and referred by independent external source; · The possible adverse scenario considers deterioration of 25% in the major variable that determines the fair value for the financial instrument; and · The remote adverse scenario considers deterioration of 50% in the major variable that determines the fair value for the financial instrument. (d.1) Fuel price Derivative transactions referenced to crude oil (WTI) in own portfolio are intended to protect fuel consumption. The behavior of WTI prices is highly correlated to QAV prices. None of the derivative instruments used by the subsidiary TLA is leveraged, and as the fuel consumption volume is not fully hedged by derivatives, increases and/or decreases in fuel prices will not be fully offset by adjustments of derivatives. As a result, the effect of these transactions on the TLA cash generation will be compared to the decreased QAV cost against that level. (US$ 90/bbl will be adopted as reference). The projections of QAV prices were built based on the results of a simple linear regression. The net effects of savings in fuel expenses, as opposed to hedge disbursements for second quarter of 2011, for each of the scenarios, are shown below: Instrument/transaction Risk Scenario I Scenario II Scenario III (most probable) (25% fall) (50% fall) Average price per barrel High price QVA US$ 90/bbl US$ 67.5/bbl US$ 45/bbl WTI financial instruments derivative and consumption QVA – Net gain R$ 2,499 R$ 167,169 R$ 323,508 (d.2) Exchange rate Our methodology for the sensitivity analysis of liabilities denominated in foreign currencies includes the probable scenario based on the exchange rate of R$1.6287/US$ at March 31, 2011. Considering the projected cash flows for second quarter of 2011 , we verified an increase in cash flow arising from the variation of 25% and 50% over the current rate, as shown below: 25% R$ 2,036 / US$ -25% R$ 1,222 / US$ 50% R$ 2,443 / US$ -50% R$ 0,8 / US$ Lease agreement (73,152) 73,152 (146,303) 146,303 FINIMP (34,948) 34,948 (69,897) 69,897 Loans in foreign currency (607) 607 (1,213) 1,213 Bonds (4,504) 4,504 (9,009) 9,009 Pre-delivery payments (17,971) 17,971 (35,941) 35,941 Hedge 4,058 (4,061) 8,118 (8,121) Total (127,124) 127,121 (254,245) 254,242 20 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) In view of the renegotiation in the first quarter of 2009, renewed in the second quarter of 2010, one of the contracting parties required a deposit denominated in dollars as guarantee. As deposits in foreign currency are not permitted in Brazil, the transaction was linked to the Bank Deposit Certificate (CDB) pledged as collateral in a Collar, converting the redemption amount from R$ to US$. The Collar transaction described above is the single exchange hedge transaction held by the Company in own portfolio at March 31, 2011. (d.3) Interest rate For the interest scenario in the foreign market LIBOR (USDLIBOR 3 months), based on the closing rate at December 31, 2010 of 0.30% per year. We projected for the year 2011, the impact on the cash flow arising from the variation of 25% and 50% over the current rate, as shown below: 25% 0,38% p.a. -25% 0,23% p.a. 50% 0,45% p.a. -50% 0,15% p.a. Interest expense (R$) (418) 418 (835) 835 For the interest scenario in the domestic market (CDI), based on the closing rate at March 31, 2011 of 11.66% per year, we projected the impact on the cash flow arising from the variation of 25% and 50% over the effective tax, as shown below: 25% 14.58% a.a. -25% 8.75% a.a. 50% 17.49% a.a. -50% 5.83% a.a. Loan and financing interest expense (R$) (3) 3 (5) 5 4.1.2 Credit risk Credit risk refers to the risk that a counterparty will not fulfill its contractual obligations, leading the Company to incur financial losses. Credit risk arises from the possibility of TAM not recovering amounts receivable from services provided to consumers and/or travel agencies, or from amounts held with financial institutions generated by financial investment operations. To reduce credit risk, TAM has adopted the practice of establishing credit limits and the permanent follow-up of its debtor balances (mainly from travel agencies). TAM only deals with financial institution counterparties which have a credit rating of at least BBB or equivalent issued by S&P, Moody’s or Fitch. Each institution has a maximum limit for investments, as determined by the Company’s Risk Committee. Currently, Management does not expect losses due to default of its counterparties and does not have significant exposure to any counterparty separately. 4.1.3 Liquidity risk Prudent liquidity risk management implies maintaining sufficient cash and short-term investments, the availability of funding through an adequate amount of committed credit facilities and the ability to close out market positions. Excess cash is invested mainly through in TAM’s exclusive investment funds. Each of these funds has a clear investment policy, with limits on concentration of risk in the underlying investments. 21 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) The table below analyses TAM's financial liabilities into relevant maturity groupings based on the remaining period at the reporting date to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows and include interest, except for derivatives, for which the fair value is disclosed. Parent company Less than one year Between one and two years Total Effect of discounting Carrying value Non-derivative financial liabilities At March 31, 2011 Debentures 210,537 188,706 399,243 (60,350) 338,893 Other (i) 3,382 3,382 3,382 At December 31, 2010 Debentures 392,142 44,342 436,484 (88,684) 347,800 Other (i) 2,870 2,870 2,870 (i) The amount is recorded under: Suppliers and salaries and social charges. Financial guarantees represent guarantees of liabilities of subsidiaries and are the maximum values. There is no expected loss on these guarantees. Consolidated Less Between Between More than one and three and than Effect of Carrying one year two years five years five years Total discounting value Non-derivative financial liabilities At March 31, 2011 Finance lease obligations 656,974 1,116,792 1,520,909 1,880,052 5,174,727 (600,421) 4,574,306 Senior notes 73,792 137,877 240,817 1,130,728 1,583,214 (598,920) 984,294 Borrowings 626,058 15,786 3,655 6,750 652,249 (20,573) 631,676 Debentures 333,279 437,818 418,404 111,368 1,300,869 (351,332) 949,537 Refinanced taxes payable under Fiscal Recovery Program 31,404 74,176 146,813 882,756 1,135,149 (691,530) 443,619 Other (i) 1,007,993 1,007,993 1,007,993 At December 31, 2010 Finance lease obligations 684,006 1,279,397 1,140,715 2,315,571 5,419,689 (661,766) 4,757,923 Senior notes 108,701 164,241 164,241 1,238,874 1,676,057 (667,000) 1,009,057 Borrowings 617,525 8,297 2,199 7,228 635,249 (20,209) 615,040 Debentures 418,926 339,085 292,758 237,014 1,287,783 (310,862) 976,921 Refinanced taxes payable under Fiscal Recovery Program 31,156 73,724 146,360 887,023 1,138,263 (698,436) 439,827 Other (i) 989,195 989,195 989,195 (i) The amount is recorded under: Suppliers and Salaries and social charges. (ii) The portion related to the short term is recorded under "Taxes, charges and contributions”. Consolidated Less than one year Between one and two years Total (equal carrying value) Carrying value Derivative financial liabilities At March 31, 2011 Fuel price risk (5,360) (5,360) (5,360) Exchange rate risk (1,531) (1,531) (1,531) At December 31, 2010 Fuel price risk (19,686) (15,286) (34,972) (34,972) Exchange rate risk (888) (888) (888) 22 TAM S.A. Notes to the interim financial information (In thousands of reais, unless otherwise indicated ) In the analysis of net current assets it should be noted that current liabilities include the balance of Deferred income which is composed by advanced ticket sales, deferred inçome with respect to TAM loyalty program and deferred gains on sale and leaseback as further detailed in Note 12 amounting to R$ 1,724,907.
